Title: Drafting the Annual Message to Congress: Editorial Note
From: 
To: 


           
            
            Jefferson’s summoning of the new Congress to convene on 17 Oct. and his desire that the legislators be ready to take up the acquisition of Louisiana without delay meant that he would have to prepare his annual message earlier than had been the case in 1801 or 1802. He could, however, rely on the procedures for building the message that he had honed in the previous years. As he had done in crafting those earlier annual messages, in 1803 he prepared a draft that he asked the heads of the executive departments and the attorney general to review in succession. This time he omitted Robert Smith, who had been detained in Baltimore as severe illness afflicted members of his family. 
            Although the draft that the president began to circulate by 1 Oct. has not been found, one can infer something about it from a set of notes that he apparently made in the early stages of forming the message (Document I below) and from the cabinet members’ comments (Documents ii, v-vii). A set of notes that Gallatin made for his own use (Document IV) provides additional information. The text that Jefferson sent around was incomplete, lacking the section on finance, and he dubbed it a “projet,” or prospectus (see Document III). Madison’s comments imply that it consisted of half a dozen substantive paragraphs, plus an introduction and a closing. Judging from Gallatin’s first set of comments (Document V), the text was in sections labeled by topics, such as “Louisiana,” “Indians,” and “War in Europe & Neutrality.” As he had done in 1801 and 1802, Jefferson dropped those headings by the time the message went to Congress (Vol. 39:15, 168-9n).
            
            Jefferson, as before, drew on his confidants’ advice but did not follow all of their recommendations. He acted on Gallatin’s suggestion to remove a section that the secretary of the Treasury referred to as “the Missouri paragraph,” which involved the president’s desire, embodied in his draft amendment to the Constitution in July, to reserve the upper portion of Louisiana for Native Americans (Document V; see the annual message at 17 Oct.). He also, following Gallatin, removed a reference to roads through Indians’ lands. In the third paragraph of the finished message he included a forecast from Madison that “in due season” and with good management, Louisiana would provide “important aids to our Treasury” (Document II).
            Madison’s and Gallatin’s responses show that when the president wrote the draft, he expected to send the treaty and conventions for the purchase of Louisiana to both houses of Congress with the annual message. Rapid legislative action to comply with the terms of the deal and to enable an immediate assertion of possession would, after all, deny the French government any opportunity to force a reconsideration of the transaction. Jefferson, however, submitting to arguments made by Madison and Gallatin, revised the text to state that he would send the purchase instruments to the House of Representatives only after the Senate had ratified them. He followed Madison’s advice to use a “separate & subsequent communication” to convey the treaty and conventions to the Senate.
            The long final paragraph of the finished message, which dealt with effects on the United States of the renewed war between Great Britain and France, incorporated contributions from all of them. It included phrasings that Jefferson had in his preliminary notes for the draft (Document I), such as “flames of war,” “every act of justice, & of innocent kindness,” “merit the character of a just nation,” “redress of wrongs not our own,” “preferring every consequence to insult & habitual wrong,” “calamitous scenes” (recast from “calamities”), “all evil” (from “serious evils”), and something borrowed from James Monroe: “to cultivate the friendship of the belligerent nations.” Yet the finished paragraph also contained modifications put forward by Madison, Gallatin, Dearborn, and Lincoln. In his revisions, Jefferson backed away from a threat to cut off trade—to levy some form of embargo. His sketchy first notes contain no explicit reference to that. Madison, remarking on the conclusion of the draft, used the phrase “suspensions of intercourse,” but did not make clear if he was introducing a new idea or altering one that he saw in the president’s manuscript (Document I). The concept was there by the time Gallatin, who referred to “a menace of interdicting all intercourse,” and Lincoln, who used the phrase “non intercourse,” saw the text. Gallatin warned that the declaration was “much too strong for the present time,” and the attorney general thought that it would arouse sharply divided opinions (Documents iv, v, and VII). Yielding to their objections, Jefferson removed the threat from the message.
            In November 1802, Jefferson had not completed the section about finances when he began circulating the draft annual message. Only Madison saw it in that state, however, for within a day, by the time the draft went to Gallatin, the part relating to the Treasury was in place (Vol. 39:15). In October 1803, the text was further along in the review process before Jefferson could fill that hole. Gallatin’s notes and remarks show that the initial draft only indicated where “the intended Finance paragraph” would go. Gallatin provided information that he anticipated the president would need to fill in that “blank” part of the message. Jefferson may not have had a draft of the section on finances ready until 10 or 11 Oct. He received Gallatin’s comments about it on the 11th. At some point in the process Madison also saw Gallatin’s remarks on the financial section and altered some of Gallatin’s suggested phrasing (Document VIII and notes). In the finished message, the paragraphs on finances incorporated several of the Treasury secretary’s suggestions about wording, deletions, and reordering of material. The early date for the opening of Congress hampered Gallatin and Jefferson, for they needed data from the just-ended fiscal year both for the annual message and for the secretary’s own report to Congress. Only on 17 Oct., the day the annual message went to Congress, was Gallatin able to give the president a last piece of information to be inserted into the text (see the annual message and the correspondence between them on that day).
            Jefferson made his notes for the draft message on the reverse side of a sheet that contains, on its front, three paragraphs of undated notes in his hand. Those paragraphs are not included here. In structure, tone, and ideas, the first of them resembles the opening passages of his first annual message, although using different words. The second paragraph also probably relates to the 1801 annual message. The third paragraph represents an early stage of work, subsequently transformed, on a portion of his second inaugural address. Together, his jottings on the two faces of the sheet encompass pieces of the compositional history of two annual messages and one inaugural address. He first used the paper in the fall of 1801 as he roughed out ideas for his first annual message. Probably late in September 1803, he returned to the sheet to fill much of the back side with notes for the third annual message (Document I below). Still he retained the leaf, coming back to it yet again, likely in February or early March 1805, to find space on the front side for some thoughts and expressions as he framed his second inaugural address. Afterward, although only limited space remained on the page and he had put most of what he had written on it to use, he kept it in his papers.
          